Citation Nr: 1603737	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) with disc herniation and chronic lumbar strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an extraschedular rating for service-connected DDD with disc herniation and chronic lumbar strain, to include associated orthopedic and neurologic manifestations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2015.

Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence submitted by the Veteran after the Board hearing is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

In August 2012, the Veteran submitted a vocational rehabilitation application.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board finds that it does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board grants a 40 percent rating for DDD with disc herniation and chronic lumbar strain for the period on appeal from September 4, 2015, a 10 percent rating for right lower extremity neuralgia for the period on appeal from December 1, 2011, and a 10 percent rating for left lower extremity neuralgia for the period on appeal from December 1, 2011.  The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) the Veteran's entitlement to a TDIU; and (2) whether the matter of the Veteran's entitlement to an extraschedular rating for service-connected DDD with disc herniation and chronic lumbar strain, to include orthopedic and neurologic manifestations, should be referred to the Director, Compensation Service.


FINDINGS OF FACT

1.  For the period on appeal prior to September 4, 2015, the Veteran's DDD with disc herniation and chronic lumbar strain was productive of pain with a combined range of motion of the thoracolumbar spine of 215 degrees, but was not productive of ankylosis, forward flexion that was limited to less than 90 degrees, muscle spasm, guarding, or incapacitating episodes.

2.  For the period from September 4, 2015, the Veteran's DDD with disc herniation and chronic lumbar strain has been productive of pain with forward flexion to 30 degrees, but has not been productive of ankylosis or incapacitating episodes.

3.  The evidence shows that the Veteran has had no more than mild right lower extremity neuralgia for the period from December 1, 2011.

4.  The evidence shows that the Veteran has had no more than mild left lower extremity neuralgia for the period from December 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for DDD with disc herniation and chronic lumbar strain are not met for the period on appeal prior to September 4, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2015).

2.  For the period from September 4, 2015, the criteria for a disability rating in excess of 40 percent for DDD with disc herniation and chronic lumbar strain are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242, 5243 (2015).

3.  The Veteran is entitled to a rating of 10 percent for right lower extremity neuralgia for the period from December 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a (2015).

4.  The Veteran is entitled to a rating of 10 percent for left lower extremity neuralgia for the period from December 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Prior to the RO's initial unfavorable decision on the Veteran's claim for an increased rating, VA provided proper notice of the evidence necessary to support the claim in February 2012.  38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, pursuant to VA's duty to assist in the development of a claim, VA provided an examination in August 2012 and associated with the Veteran's claims file VA treatment records and non-VA treatment records.  38 U.S.C.A. § 5103A(c), (d); 38 C.F.R. § 3.159(c)(3), (4).  

Review of the claims file reveals that complete treatment records that pertain to the Veteran's 2006 laminectomy and discectomy have not been associated with the claims file, but finds that VA need not request a complete copy of these records because the claims file includes the Veteran's post-surgical treatment records, VA has examined her multiple times since 2006, and review of the record reveals that VA has associated with the claims file relevant records that pertain to the period on appeal.  See 38 U.S.C.A. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which the Veteran presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating for DDD with Disc Herniation and Chronic Lumbar Strain, to include associated Orthopedic and Neurologic Manifestations

By way of background, the RO granted service connection for DDD with disc herniation and chronic lumbar strain and assigned a 10 percent rating, effective from November 20, 2006, in a November 2007 rating decision.  The Veteran neither expressed disagreement with the November 2007 disability evaluation nor was any new and material evidence received by VA within one year of that rating decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).  As such, the November 2007 rating decision became final.

In December 2011, the Veteran submitted a claim for an increased rating.  In the September 2012 rating decision that is the subject of the present appeal, the RO continued the Veteran's 10 percent rating for DDD with disc herniation and chronic lumbar strain.

Also in September 2012, the RO granted service connection for a post-surgical scar of the lumbar spine secondary to the Veteran's lumbar spine disability and a laminectomy and discectomy that was performed in 2006.  As the Veteran did not submit a notice of disagreement regarding the rating assigned for this disability, the Board will not address whether an increased rating is warranted for the service-connected scar in the present decision.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different DCs, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different DCs are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).   Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The schedular criteria for rating disabilities of the spine provides that separate neurologic and orthopedic manifestations of the disability are to be assigned ratings under the respective criteria, unless IVDS is based on incapacitating episodes.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

The General Formula for rating a disability of the spine provides in pertinent part: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more the height.  38 C.F.R. § 4.71a, General Formula.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

The IVDS Formula provides in pertinent part: with incapacitating episodes having a total during of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, IVDS Formula.

For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Here, a November 2011 MRI, which was performed following the Veteran's report of worsening back pain, showed the following: (1) degenerative disc at L5-S1 with small central to slight left paracentral disc protrusion and mild left recess stenosis as a result, and (2) facet joint hypertrophy at L4-L5 and L5-S1, producing moderate-to-severe bilateral foraminal stenosis at the latter level.

An August 2012 examination report notes a diagnosis of lumbago and imaging studies did not confirm a finding of arthritis.  The examiner reported that the Veteran demonstrated forward flexion to 90 degrees or greater with no objective evidence of painful motion; extension to 30 degrees or greater with objective evidence of painful motion at 5 degrees; lateral flexion to 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater, bilaterally; and lateral rotation to 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater, bilaterally.  The Veteran did not have additional limitation of motion of functional loss and/or functional impairment following repetitive-use testing.  She demonstrated forward flexion to 90 degrees or greater; extension to 30 degrees or greater; lateral flexion to 30 degrees or greater, bilaterally; and lateral rotation to 30 degrees or greater, bilaterally.

The examiner reported that the Veteran's has flare-ups that impact the function of her lumbar spine.  More specifically, flare-ups cause difficulty with prolonged sitting and standing, the Veteran does not sleep well, she cannot engage in activities such as bowling and dancing, and she cannot climb stairs.  The examiner endorsed that the Veteran has localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine, and makes occasional use of a brace.  The Veteran did not demonstrate guarding or muscle spasm, muscle atrophy, abnormal muscle strength, abnormal reflexes, abnormal sensory responses with regard to the lower extremities, radicular pain, other signs or symptoms due to radiculopathy, other neurologic abnormalities or findings related to a lumbar spine condition, IVDS, or vertebral fracture.  Overall, the Veteran's neurological examination was normal.

Similarly, a September 2012 VA treatment record documents the Veteran's report that she does not have saddle paresthesia or incontinence, and the reviewing clinician indicated that the Veteran's neurologic system was negative for any problems.  However, in November 2012, a VA neurosurgeon noted that the Veteran has chronic neuralgic pain post surgery for disc disease.

A September 2014 MRI documents impressions of mild facet arthropathy at L1-L2, L2-L3, and L3-L4; mild disc bulge at L4-L5; and diffuse disc bulge at L5-S1.  A May 2015 MRI documents a mildly desiccated disc with loss of disc height and postoperative change at L5-S1 with small residual or recurrent broad-based central disc protrusion and left greater than right foraminal narrowing.  The Veteran demonstrated mild facet arthritis without neural encroachment at L4-L5, but the lumbar spine was normal at T12-L1, L1-L2, L2-L3, and L3-L4.  Based on a May 2015 x-ray, a non-VA radiologist noted that there was no evidence of instability on flexion or extension views.

In December 2015, the Veteran submitted a November 2015 disability benefits questionnaire (DBQ) that documents diagnoses of DDD and multilevel facet joint arthropathy of the thoracic and lumbar spine.  The examiner noted that the Veteran's back pain worsened in December 2013 after she fell at work.  The following ranges of motion were documented: forward flexion to 30 degrees; normal extension; decreased lateral flexion, laterally; and normal lateral rotation, bilaterally.  The examiner noted that forward flexion and bilateral lateral flexion were limited by pain that contributed to functional loss.  The Veteran was not able to perform repetitive-use testing due to pain, and the examiner endorsed that the Veteran experiences pain when used in weight-bearing and non weight-bearing and that having less movement than normal and pain on movement contribute to her disability.

Although the examiner endorsed that pain, weakness, fatigability, or incoordination significantly the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a period of time, the examiner indicated that it is not feasible to estimate the Veteran's range of motion under these conditions.  More specifically, the examiner reported that she was unable to predict further restriction/reduction of movement upon repetition and indicated that the Veteran demonstrated minimal forward flexion and sidebending.

The Veteran did not have localized tenderness or pain to palpation of joints or soft tissue; did not demonstrate guarding of the thoracolumbar spine, muscle spasm of the thoracolumbar spine, muscle atrophy, ankylosis, radicular pain or other subjective symptoms due to radiculopathy, other neurologic abnormalities, or IVDS; and demonstrated normal gait, spinal contour, and lower extremity muscle strength.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula.

Under the General Formula, the Veteran's disability does not approximate a rating higher than 10 percent during the period on appeal prior to September 4, 2015, because the Veteran's disability was productive of no more than painful motion and a combined range of motion of the thoracolumbar spine of 215 degrees or greater after accounting for pain on movement.  During that period, the Veteran demonstrated normal forward flexion, which is not compensable by VA standards, and her lumbar spine disability was not productive of ankylosis, muscle spasm, or guarding.

The evidence documents minimal forward flexion and sidebending at her most recent examination, which was conducted on November 22, 2015.  More specifically, she demonstrated forward flexion to 30 degrees, which indicates that the Veteran's disability is better approximated by a 40 percent rating.  The Board notes here that an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Thus, in light of the Veteran's competent and credible report of worsening in her September 4, 2015, Form 646, the Board notes that a rating of 40 percent is warranted for the period from September 4, 2015.  The Board finds that a rating in excess of 40 percent is not warranted for this period because there is no evidence of ankylosis.

Additionally, the Board finds that because the Veteran has had a compensable rating for her lumbar spine disability for the entire period on appeal, the Veteran has been compensated appropriately for her painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, DC 5003, nor is it permitted under 38 C.F.R. § 4.14.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

As previously noted, the General Formula also directs the Board to evaluate any associated objective neurological abnormalities separately under an appropriate DC.  See 38 C.F.R. § 4.71a, Note (1).

November 2009 and December 2011 VA pain management notes document the Veteran's report that she began to experience recurring shooting pains, numbness, and tingling paresthesias in the right posterior thigh to the back of the knee in addition to episodic pains radiating down the bilateral thighs approximately six months after her 2006 laminectomy and discectomy.  Additionally, it was noted in December 2011 that the Veteran reported pain that radiated from the left posterior thigh to the knee.  The reporting clinician noted that the Veteran had chronic primary mechanical lumbar spinal pain with secondary lower extremity pain.  These reports are consistent with a November 2012 report by a VA neurosurgeon in which it was noted that the Veteran has chronic neuralgic pain.

In light of these reports, the Board finds that separate 10 percent ratings are warranted for right lower extremity neuralgia and left lower extremity neuralgia from December 1, 2011, which is the date that the Veteran filed a claim for an increased rating for her lumbar spine disability.  The Board finds that an earlier effective date is not warranted because the identified neurologic abnormality was not noted within the year before VA's receipt of the claim for an increased rating.  38 U.S.C.A. § 5110(b)(3) (West 2014) ("The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The Board also finds that these disabilities have not approximated evaluations in excess of 10 percent for any period on appeal.  Under the applicable rating criteria, a 10 percent rating is warranted for neuralgia that is productive of mild incomplete paralysis.  See 38 C.F.R. § 4.124a (2015).  In order to warrant a higher rating, the evidence must show a higher level or degree of paralysis, which is not shown by the record.

Although November 2009 and December 2011 VA treatment records indicate that constipation is an adverse effect of the Veteran's medication, which includes the pain medication hydrocodone, constipation has not been identified as a neurologic abnormality of her lumbar spine disability.  To this point, the Board finds it highly probative that the record includes a November 2009 VA treatment record that attributes the Veteran's constipation to nonservice-connected irritable bowel syndrome.

For the foregoing reasons, the Board finds that the evidence shows the following: (1) a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted for the period on appeal prior to September 4, 2015; (2) a 40 percent rating is warranted for her lumbar spine disability for the period from September 4, 2015; (3) a 10 percent rating for right lower extremity neuralgia is warranted from December 1, 2011; and (4) a 10 percent rating for left lower extremity neuralgia is warranted from December 1, 2011.


ORDER

A disability rating in excess of 10 percent for DDD with disc herniation and chronic lumbar strain is denied for the period on appeal prior to September 4, 2015.  

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 40 percent for DDD with disc herniation and chronic lumbar strain is granted from September 4, 2015.  

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 10 percent for right lower extremity neuralgia is granted from December 1, 2011.

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 10 percent for left lower extremity neuralgia is granted from December 1, 2011.


REMAND

The following issues remain before the Board: (1) entitlement to a TDIU; and (2) whether the matter of the Veteran's entitlement to an extraschedular rating should be referred to the Director, Compensation Service.

A VA examiner commented in August 2012 that the Veteran's service-connected lumbar spine disability has affected her ability to work as an emergency room nurse.  The examiner noted the Veteran's increased absenteeism; increased tardiness; frequent breaks; and difficulty standing, lifting, walking, pushing stretchers, and assisting patients.  Similarly, a November 2015 DBQ documents a finding that the Veteran's disability affects her ability to perform occupational tasks because forward flexion and stooping are limited and her pain is exacerbated by standing for more than fifteen minutes.  During her October 2015 hearing, the Veteran and her spouse reported that she stopped working in 2013 due to her back disability.  The Board finds that these reports raise the issue of her entitlement to a TDIU and additional development must be undertaken.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

Further, the Veteran's October 2015 hearing testimony and the DBQs she submitted in December 2015 raise the issues of her entitlement to an increased rating for her service-connected scar and entitlement to service connection for a cervical spine disability, an acquired psychiatric disorder secondary to her lumbar spine disability, and chronic fatigue syndrome.  As these issues have not been adjudicated by the AOJ, but are inextricably intertwined with the issue of the Veteran's entitlement to a TDIU, the Board finds that development is necessary in light of her pending TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).

In setting forth this directive, the Board notes that it has the authority to order development and adjudication regarding the Veteran's claims for an increased rating for her service-connected scar and for service connection for a cervical spine disability, an acquired psychiatric disorder, and chronic fatigue syndrome because the resolution of these claims will directly impact the adjudication of the TDIU claim that is within the Board's jurisdiction.  See 38 U.S.C.A. §5103A(g) ("Other assistance not precluded.--Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.").

In addition, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.

As noted previously, the Veteran reported work difficulty due to her lumbar spine disability.  Thus, while on remand, the Board also requests that the AOJ consider whether to refer the issue of the Veteran's entitlement to an extraschedular rating with regard to her lumbar spine disability, alone, and with regard to the combined effect of all of her service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that "38 C.F.R. § 3.321(b)(1)  . . . entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter that provides notice as to what evidence is necessary to substantiate a TDIU and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which should be associated with the claims folder.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the impact of her service-connected disabilities, alone or in the aggregate, on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Ask the Veteran to submit, or authorize VA to obtain, pertinent records of her treatment that have not yet been associated with the claims folder.  These efforts should be documented in the claims folder.  The RO should also associate with the claims folder records of the Veteran's recent VA treatment.

4.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination or examinations to determine whether she has a cervical spine disability, an acquired psychiatric disability, and/or chronic fatigue syndrome that is related to or had its onset in service or was caused or aggravated by a service-connected disability.  All findings, conclusions, and the rationale for all opinions expressed by the examiner(s) should be provided in a report.

5.  Thereafter, consider whether to forward to the Under Secretary for Benefits or the Director, Compensation Service, the Veteran's claim of entitlement to a TDIU.  The AOJ is also asked to consider whether to refer to the Under Secretary for Benefits or the Director, Compensation Service, the issue of the Veteran's entitlement to an extraschedular rating.

6.  Adjudicate whether an increased rating for her service-connected scar is warranted and whether service connection is warranted for a cervical spine disability, an acquired psychiatric disability, and/or chronic fatigue syndrome and then readjudicate the issues on appeal, to include the Veteran's entitlement to a TDIU and her entitlement to an extraschedular rating on an individual and/or collective basis.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


